  Case 2:20-mc-00053-UA Document 1-1 Filed 05/12/20 Page 1 of 2 Page ID #:3



                         UNITED STATES DISTRICT COURT
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA


In Re 17 U.S.C. § 512(h) Subpoena to               Case Number: 2:20-mc-00053

                                                   DECLARATION OF JAN VAN VOORN
CLOUDFLARE, INC.                                   IN SUPPORT OF ISSUANCE OF
                                                   SUBPOENA PURSUANT TO 17
                                                   U.S.C. § 512(h)




I, Jan van Voorn, the undersigned, declare that:

       1.      I am Executive Vice President and Chief of Global Content Protection for the

Motion Picture Association, Inc., on behalf of Paramount Pictures Corporation, Sony Pictures

Entertainment Inc., Universal City Studios LLC, Walt Disney Studios Motion Pictures, Warner

Bros. Entertainment Inc., Amazon Content Services LLC and Netflix Studios, LLC (“ACE

Members”) who are members of the Alliance for Creativity and Entertainment (“ACE”), a global

coalition of leading content creators and on-demand entertainment services committed to

supporting the legal marketplace for video content and addressing the challenge of online piracy.

The ACE Members own the copyrights in the below referenced motion pictures.

       2.      The ACE Members are requesting issuance of the attached proposed subpoena

that would order Cloudflare, Inc. to disclose the identities, including names, physical addresses,

IP addresses, telephone numbers, e-mail addresses, payment information, account updates and

account histories of the users operating the following website, which is infringing the below-

identified ACE Members’ copyrighted motion pictures at the below-identified URLs:
  Case 2:20-mc-00053-UA Document 1-1 Filed 05/12/20 Page 2 of 2 Page ID #:4



 Website     Sample Infringing URL                Infringed       Copyright Holder
                                                  Work
 nites.is    https://nites.is/movies/bad-boys-    Bad Boys for    Columbia Pictures Industries,
             for-life                             Life (2020)     Inc.
 nites.is    https://nites.is/movies/cars-3       Cars 3 (2017)   Disney Enterprises, Inc. and
                                                                  Pixar
 nites.is    https://nites.is/movies/bloodshot    Bloodshot       Columbia Pictures Industries,
                                                  (2020)          Inc.
 nites.is    https://nites.is/movies/bird-box     Bird Box        Netflix Studios LLC
                                                  (2018)
 nites.is    https://nites.is/movies/yesterday    Yesterday       Universal City Studios
                                                  (2019)          Productions LLLP and Perfect
                                                                  Universe Investment Inc.
 nites.is    https://nites.is/movies/a-quiet-     A Quiet Place   Paramount Pictures Corp.
             place                                (2018)


        3.     The purpose for which this subpoena is sought is to obtain the identities of the

individuals assigned to these websites who have exploited ACE Members’ exclusive rights in

their copyrighted motion pictures without their authorization. This information will only be used

for the purposes of protecting the rights granted to ACE Members, the motion picture copyright

owners, under Title II of the Digital Millennium Copyright Act.



        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge, information or belief.

        Executed at Sherman Oaks, California, on May 12, 2020.




                                                 -2-
